Appellant was convicted of violating our pure feedstuff law, and the lowest punishment assessed.
The record shows that what purports to be bills of exception and a statement of facts were filed in the lower court some time after the adjournment of the term at which the conviction occurred without any order authorizing this to be done. The statute and the uniform decisions of this court are clearly to the effect that under such circumstances in misdemeanor cases this court can consider none of them. Hence, the Assistant Attorney General's motion to strike them out must be, and is, sustained. Some of these cases are collated in 2 Vern. Crim. Stats., p. 827.
Appellant's contention in his motion in arrest of judgment that the information is insufficient because he named the cottonseed cake described therein as concentrated commercial feeding stuff when the statute makes it concentrated feeding stuff, omitting the word commercial, *Page 605 
is untenable. The original Act of 1905, p. 207, with certain sections of it amended by the Act of 1907, p. 243, uses the termsconcentrated commercial feeding stuffs and concentratedfeedstuffs rather interchangeably. At least under the terms of this statute, there is no difference between the two. The statute does not attempt to make any difference between them, so far as the offense is concerned, but, as stated, treats them as if they were the same.
Neither is there anything in appellant's contention that said law is unreasonable, against public policy and void for the reason that it makes the agent of the principal guilty of an offense instead of making the principal so only. It is the general principle of law, in this State, that the person who actually commits a crime shall be punished therefor, whether he be acting on his own initiative or is an agent for a principal, and especially is this true in misdemeanor cases, as this case is. It is with rare exceptions our law provides for the punishment of a corporation for the violation of a criminal statute. In some instances it does so by prescribing a penalty to be recovered by suit in contradistinction from a fine or imprisonment therefor. In this case appellant's principal was a corporation as he claimed. The statute prescribes as a punishment for its violation a fine or imprisonment in the county jail, or both. If a corporation was insolvent, there would be no way whatever of enforcing a conviction of it. It could not be imprisoned either as a part of the punishment or for failure to pay the money fine. Hence, in order to enforce the law, it is essential that the agent who commits the crime shall be punished therefor instead of his principal, a corporation.
The judgment is affirmed.
Affirmed.
[Rehearing denied June 23, 1916. — Reporter.]